DETAILED ACTION
	This office action is in response to the amendment filed on 7/7/2022 in which claims 16-35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection uses new references not applied in the prior rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 21-23 26, 31-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20110173517A1) in view of Wolff (CA2223193A1).
As to claims 16, 26, and 35, Kim teaches a method comprising: (abstract a novel cooperative communication strategy jointly using symbol-level random network coding and hierarchical modulation)
receiving, at an apparatus from a base station, data information comprising network coded blocks; (abstract the source (or sender) broadcasts random network coded symbols with hierarchical modulation to the relays)
decoding the network coded blocks; (abstract in following time slots, the relays, which have successfully decoded the original packet)
storing the decoded blocks in a memory; ([0029] If relays can successfully decode and recover the transmitted packet, relays generate different encoded blocks with the packet using different set of random coefficients… Co-NC relays are required to have same amount of storage as Co-HM relays.)
determining, based on one or more attribute, at least one of the decoded blocks in the memory to be sent to a user equipment; and ([0030] Using the average soft decision values of coded blocks, the receiver selects "clean" blocks for decoding [0031] Since transmitters can generate and transmit as many coded blocks as necessary due to the flexibility of random network coding, the number of coded blocks that relays transmit can be dynamically adjustable depending on the channel conditions. Therefore, it is possible to efficiently utilize scarce wireless resources with the proposed scheme.)
causing the determined at least one of the decoded blocks to be sent to the user equipment from the apparatus using network coding. (figs. 2 and 3 show the new network coded blocks being sent to the receiver from the relay)
But does not specifically teach:
Wherein an expiry value is determined for each of the network coded blocks after decoding; 
Wherein the one or more attributes comprises at least one expiry value associated with the at least one of the decoded blocks;
However Wolff teaches Wherein an expiry value is determined for each of the network coded blocks after decoding; (pg 1 describes an aging limit placed on packets that arrive at the relay) 
Wherein the one or more attributes comprises at least one expiry value associated with the at least one of the decoded blocks; (pg 2 if the aging limit has expired by the time the packet is to be sent the packet is discarded instead of being sent)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Kim with the methods of Wolff in order prevent delays and stale data from being sent to the receiver. 
As to claims 21 and 31, Kim in view of Wolff teaches a method according to claim 16, wherein the network coded blocks are coded using random linear network coding. (Kim [0005] coding each of the plurality of blocks using a random linear coding in order to generate coded block bits. [0020] this symbol-level random network coded communication strategy with hierarchical modulation is a novel technique that achieves an error free transmission with high efficiency.)
As to claims 22 and 32, Kim in view of Wolff teaches a method according to claim 16, comprising causing the determined at least one of the decoded blocks to be sent to the user equipment from the apparatus using random linear network coding. (Kim [0025] If the decoding is successful using received, y1, y2, y4, y5 and y6 in the second relay (R2), the second relay (R2) generates different coded blocks, y7, y8, and y9 and transmits them. Fig. 2)
As to claims 23 and 33, Kim in view of Wolff teaches a method according to claim 16, wherein the apparatus comprises a relay node. (Kim [0025] As illustrated in FIG. 2, the sender (S) delivers data to the receiver (D) using the hierarchical modulation (64QAM, .alpha.=1) with help of the relays (R1 and R2).)


Claims 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wolff as applied to claim 16 and further in view of Hassan (US20200228194A1).
As to claims 17 and 27, Kim in view of Wolff teaches a method according to claim 16, 
But does not specifically teach comprising: 
receiving first feedback information, associated with at least one of the network coded blocks from the base station, from the user equipment at the apparatus, wherein the first feedback information comprises a number of indications of acknowledgement and a number of indications of negative acknowledgement associated with a plurality of user equipment; and  
determining at least one of the decoded blocks in the memory to be sent to the user equipment from the apparatus based on the number of indications of acknowledgement, associated with the at least one of the decoded blocks, being below a particular threshold. 
However Hassan teaches receiving first feedback information, associated with at least one of the network coded blocks from the base station, from the user equipment at the apparatus, wherein the first feedback information comprises a number of indications of acknowledgement and a number of indications of negative acknowledgement associated with a plurality of user equipment; and  ([0062] The HARQ acknowledgement (ACK/NACK) is transmitted to the terrestrial base station 40 in the neighborhood using a terrestrial connection, i.e. by use of terrestrial transceivers. [0063] the Relay/BS/Buffer node 40 receives and (optionally) decodes all the Acknowledgement (ACK/NACK) messages from the intended UEs 22)
determining at least one of the decoded blocks in the memory to be sent to the user equipment from the apparatus based on the number of indications of acknowledgement, associated with the at least one of the decoded blocks, being below a particular threshold. ([0062] the terrestrial base station buffering the redundancy versions RV0, RV1, . . . , transmits the buffered retransmission redundancy versions (RVS) directly to the user equipment 22 (cf. communication link D4) once an NACK (non-acknowledgement command) is received.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the HARQ process of Kim in view of Wolff with the method from Hassan in order to provide a low-latency for delivering the redundancy version.

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wolff as applied to claim 16 and further in view of Xue et al. (US20120314655A1)
As to claims 20 and 30, Kim in view of Wolff teaches a method according to claim 16 
But does not specifically teach:
comprising: receiving second feedback information from the user equipment at the apparatus, the second feedback information associated with the at least one block caused to be sent to the user equipment from the apparatus; and causing the associated at least one block to be removed from the memory based on the second feedback information.
However Xue teaches receiving second feedback information from the user equipment at the apparatus, the second feedback information associated with the at least one block caused to be sent to the user equipment from the apparatus; and ([0033] The UE may receive the first transmission of packet A1 from the eNB and may decode the first transmission. The UE may decode packet A1 in error and may send a NAK in subframe t+T.sub.ACK , where T.sub.ACK is a HARQ feedback delay which may have a duration of 4 subframes, or some other value. The eNB may receive the NAK from the UE and may send a second transmission of packet A1 in subframe t+T.sub.DATA, where T.sub.DATA is a HARQ retransmission delay and may be equal to 8, or 10, or some other value. The UE may receive the second transmission of packet A from the eNB and may decode the first and second transmissions of packet A. The UE may decode packet A1 correctly and may send an ACK in subframe t+T.sub.ACK+T.sub.DATA The eNB may receive the ACK from the UE and terminate transmission of packet A1. The eNB may process and send another packet A2 in similar manner.)
But Kim in view of Xue does not specifically teach:
causing the associated at least one block to be removed from the memory based on the second feedback information. 
	However Xue describes The eNB may receive the ACK from the UE and terminate transmission of packet A1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to remove the packet from memory in order to save resources. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the clamed invention to modify the methods of Kim with the methods from Xue in order to recover and decode packets.

Claims 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wolff as applied to claim 16 and further in view of Fodor et al. (US20080304416A1).
As to claims 18 and 28, Kim in view of Wolff teaches a method according to claim 16, 
But does not specifically teach:
wherein the network coded blocks include a time stamp, and comprising: determining at least one of the decoded blocks in the memory to be sent to the user equipment from the apparatus based on the time stamp.
However Fodor teaches [0058] Apart from inter-class policies, the Policy-Scheduler 28 also needs to take the "age" of an IP packet into account. The idea is that each IP packet gets assigned a timestamp, e.g., the current system time, on entering the IP queue. The "older" a packet gets the higher its priority or weight becomme, and the higher its probability of getting scheduled by the Policy-Scheduler. We assume that a HARQ sender 24 always places the oldest L2-PDU (IP packet) retransmission in front of the re-/transmission queue, i.e., retransmissions always have priority over new transmissions.
The combination of Kim and Fodor would mean each block (packet) would have a timestamp depending on its priority class.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the blocks of Kim with the timestamps of Fodor in order to ensure system stability.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wolff as applied to claim 16 and further in view of Sang et al. (US20070230335A1)
As to claims 19 and 29, Kim in view of Wolff teaches a method according to claim 16, 
But does not specifically teach:
wherein determining at least one of the decoded blocks in the memory to be sent to the user equipment from the apparatus comprises solving a multiple knapsack problem.
However Sang teaches [0087] If no packet segmentation is allowed, i.e., .DELTA.l.sub.x,s.sup.i(t)=0 and C.sub.x,s.sup.i(t)=W.sub.s(d.sub.x,s.sup.i(t))l.sub.x,s.sup.i(t), then the packet selection problem of (12) becomes an NP-hard Knapsack problem. This problem can be solved with approximation: the scheduler selects packets starting from the head of a sorted list, where packets from all the classes/queues of user x are ranked in accordance with decreasing values of W.sub.s(d.sub.x,s.sup.i(t)). The selection continues until the list depletes or capacity is filled up by the selected packets. The complexity of the approximation is O(N log N), where N is the total number of queued packets of user x.
The combination of Kim and Sang means the scheduling of packets based on priority class in Kim would be a Knapsack problem.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the scheduler of Kim with the packet selection method of Sang in order to solve packet selection problems.




Claims 24, 25, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wolff as applied to claim 16 and further in view of Kahtava et al. (US20180295481A1).
As to claims 24 and 34, Kim in view of Wolff teaches a method according to claim 16, 
But does not specifically teach:
wherein the base station, user equipment and apparatus are in a vehicle to vehicle network.
However Kahtava teaches wherein the base station, user equipment and apparatus are in a vehicle to vehicle network. (abstract Methods and apparatuses for activating a vehicular-capable terminal to connect to a base station and/or road side unit. Accordingly a vehicular-capable terminal which would otherwise be in idle mode can then participate in vehicular communications, if appropriate.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Kim with the system of Kahtava in order to provide network communication to a vehicular-capable terminal. 
As to claim 25, Kim in view of Wolff as applied to claim 16 and further in view of Kahtava teaches a method according to claim 24, wherein the apparatus comprises a roadside unit and the user equipment comprises a vehicle user equipment. (Kahtava [0121] a RSU (e.g. a terminal-to-terminal relay node), abstract Methods and apparatuses for activating a vehicular-capable terminal to connect to a base station and/or road side unit.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Kim with the system of Kahtava in order to provide network communication to a vehicular-capable terminal. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465